DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

1.	This office action is in response to Applicant’s response filed on Sep. 16, 2022 in which claims 1, 6-11, 15-21, and 25-30 have been amended. Claims 31-33 have been added. Claims 4, 14, and 24 were previously canceled. Thus, claims 1-3, 5-13, 15-23, and 25-33 are now pending in the application.  
                             
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1-3, 5-13, 15-23, and 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 6, 16, 21 and 26.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g.,  obtaining, at a mobile terminal from the counterparty machine via an indirect connection over a network, characteristic content associated with the digital transaction wherein the characteristic content is to be displayed in a trusted user interface (TUI) provided by the mobile terminal, wherein the TUI displays content associated with a counterparty application executing on the mobile terminal; and wherein the digital transaction comprises accessing a sensitive resource of the mobile terminal maintained in a trusted execution environment (TEE); sending, by the mobile terminal via the network, data associated with the characteristic content and normalization data to an authentication server that executes a virtual machine configured to generate an emulation of a reference item of content as displayed at the mobile terminal based on the normalization data; and obtaining, from the authentication server via the network, a result of an authentication judgment by the authentication server, the authentication judgment based on a comparison between the data associated with the characteristic content the emulation of the reference item of content, wherein the characteristic content comprises an image rendered at the mobile terminal, wherein the image is associated with at least one of a counterparty, counterparty  identification (ID) information, or alphanumeric information to be displayed in the TUI and wherein the normalization data comprises data specifying a value of at least one parameter associated with rendering the characteristic content at the mobile terminal. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity such as Fundamental economic principles or practices and Commercial or legal interactions. Authenticating a machine to a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5.  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claim 1 also recites a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server, to be generic computer elements (Fig. 1, [0008-0009], [0016-0017], [0032], [0041], [0044], [0064]). A trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server, are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized portions), obtaining, at a mobile terminal from the counterparty machine via an indirect connection over a network, characteristic content associated with the digital transaction to be displayed in a trusted user interface (TUI) provided by the mobile terminal, wherein the TUI displays content associated with a counterparty application executing on the mobile terminal maintained in a trusted execution environment (TEE), amount to mere data gathering, which is a form of insignificant extra-solution activity. Also, sending, by the mobile terminal via the network, data associated with the characteristic content and normalization data to an authentication server that executes a virtual machine configured to generate an emulation of a reference item of content as displayed at the mobile terminal based on the normalization data, is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Therefore, the claim 1 is directed to an abstract idea (Step 2A -Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO). 

Claim 11 analysis : 
Claim 11 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 11 recites, e.g.,  a display; a network interface; a processor; and a memory containing instructions that, when executed by the processor, cause the apparatus to: obtain, from a counterparty machine via an indirect connection over a  network using the network interface, characteristic content associated with a digital transaction, wherein the characteristic content is to be displayed on the display in a trusted user interface (TUI) provided by the apparatus, wherein the TUI is configured to display content associated with a counterparty application executing on the apparatus, and wherein the digital transaction comprises accessing a sensitive resource of the apparatus maintained in a trusted execution environment (TEE), send, via the network using the network interface, data associated with the characteristic content and normalization data to an authentication server that is configured to execute a virtual machine configured to generate an emulation of a reference item of content as displayed at the apparatus based on the normalization data, and obtain, from the authentication server via, and obtain, via the network, using the network interface, a result of an authentication judgment by the authentication server, the authentication judgment based on a comparison between the data associated with the characteristic content and the emulation of the reference item of content, wherein the characteristic content comprises an image as rendered at the apparatus, wherein the image is associated with at least one of a counterparty, counterparty identification (ID) information, or alphanumeric information to be displayed in the TUI, and wherein the normalization data comprises data specifying a value of at least one parameter associated with rendering the characteristic content at the apparatus. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity (Fundamental Economic Practice). Authenticating a machine to a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claim 11 also recites a display, a network interface, a trusted user interface (TUI), a processor, a memory, a counterparty machine, a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 11 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, to be generic computer elements (Fig. 1, [0008-0009], [0016-0017], [0032], [0041], [0044]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Therefore, the claim 11 is directed to an abstract idea (Step 2A -Prong 2: NO). 
The claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 11 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 6, 16, 21 and 26 and hence the claims 6, 16, 21 and 26 are rejected on similar grounds as claim 1.
Dependent claims 2-3, 5, 7-10, 12-13, 15, 17-20, 22-23, 25 and 27-33 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 12 and 22, the steps, “wherein the data associated with the characteristic content comprises item display data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 13 and 23, the steps, “wherein the data associated with the characteristic content comprises a hash of an item of characteristic content”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 5, 15 and 25, the steps, “determining, by the mobile terminal, whether to proceed with the digital transaction based on the result of the authentication judgment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 17 and 27, the steps, “wherein performing the authentication judgment comprises generating, as the reference item of content, a hash of the data associated with characteristic content of the counterparty”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 8, 18 and 28, the steps, “wherein the data associated with characteristic content of the counterparty comprises a hash”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 9, 19 and 29, the steps, “wherein the data associated with characteristic content comprises data generated from rendering an item of characteristic content for display at the mobile terminal” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 10, 20 and 30, the steps, “registering, by the authentication server, a reference image associated with the counterparty; generating the reference item of content from the reference image; and associating the reference item of content with the counterparty ID information” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 31, 32 and 33, the steps, “wherein the hash of the item of characteristic content is generated at the authentication server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

                                        		Response to Arguments 
3. 	Applicant's arguments filed Sept. 16, 2022 have been fully considered but they are not persuasive due to the following reasons:

4.	With respect to the rejection of all claims under 35 U.S.C. 101, Applicant states (on pages 15-17) that, “Claim 1 is clearly not directed to an unpatentable method of organizing human activity”
	Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the steps of the claim, when collectively as an ordered combination, is a process that, under their broadest reasonable interpretation, covers Certain methods of organizing human activity such as Fundamental economic principles or practices and Commercial or legal interactions. Authenticating a machine to a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5.  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claim 1 also recites a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a mobile terminal, a counterparty machine, a trusted user interface (TUI), a network, a trusted execution environment (TEE), a virtual machine, digital and an authentication server, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 

5.	 Amendments filed on 09/16/2022 have overcome the current prior art of record.  No art rejection will be presented at this time.

				Prior Art made of Record
6.     The following prior art made of record and not relied upon is considered pertinent: 
        Xu et al. (U.S. 2014/0120886 A1) discloses a method utilizing barcode images to communicate between a mobile terminal and a backend server and a mobile terminal thereof, which can correctly decode a barcode image of any code format, ensure the security of user information, and provide services on the side of the mobile terminal in the absence of the backend server. 
					Conclusion
7.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693     
                                                                                                                                                    November 12, 2022 

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693